Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U. S. C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Anpulo Food, Inc. (the “Company”) on Form 10-K for the period ended July 31, 2013 (the “Report”), I, Wenping Luo, President and ChiefExecutive Officer and ChiefFinancial Officer of the Company, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. September 6, 2013 By: /s/ Wenping Luo Wenping Luo President, Chief Executive Officer, and Chief Financial Officer (Principal Executive Officer and Principal Financial Officer)
